On Rehearing.
Under article 3314, R. C. S. 1925, appellant insists that the proceeds of this insurance policy descended to Doll Epps, the father of the deceased, rather than to Dixon' Ford, the administratrix. She recognizes that, where the policy of insurance is made payable to the estate, the administrator has title to and the right to receive and hold the proceeds; but -she insists where, as in this case, the policy is payable to one who can hold the proceeds only, quoting from Finn v. Metropolitan Life Insurance Company, supra, “as a trustee for the benefit of those entitled to receive it,” the title to the proceeds of the policy descends to the heirs and not to the administrator.
We think, by necessary implication, this proposition was decided against appellant by the Finn Case. In that case the administrator recovered against the “trustee”; that is, against the illegal beneficiary. If the right to the possession of the proceeds of the insurance policy in that case had not vested in the administrator, then certainly the illegal beneficiary would have recovered as trustee for the lawful heirs. The administrator would have had no title, and, therefore, holding the legal title as trustee, the illegal beneficiary would have defeated his claim.
In this case all claimants were before the court. The illegal beneficiary could not recover the proceeds as trustee “for the benefit of those entitled to receive it” because the legal beneficiaries were in court claiming the proceeds. The father, as heir of his deceased son, could not recover because, no legal beneficiary being named in the policy, the right to the proceeds vested immediately on the death of the son in his estate and, as legal representative of the estate, the administrator was rightfully awarded judgment.
The motion for rehearing is overruled.